DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, An et al. (US Pub. 20180225082) discloses a method for detecting ambient noise, the method comprising: during a communication session, receiving an audio signal representing sound captured by a secondary audio capture system for an endpoint on the communication session, wherein a primary audio capture system for the endpoint captures voice communications from a user of the endpoint for the communication session; determining an ambient noise level for the endpoint from the audio signal; and in response to determining that the ambient noise level satisfies a loudness criterion, presenting a notification to the user.  
However, An fails to teach the combination of a method for detecting ambient noise, the method comprising:  during a communication session, receiving an audio signal representing sound captured by a secondary audio capture system for an endpoint on the communication session, wherein a primary audio capture system for the endpoint captures voice communications from a user of the endpoint for the communication session; determining an ambient noise level for the endpoint from the audio signal; determining that the ambient noise level satisfies a loudness criterion, wherein the loudness criterion is satisfied when the ambient noise level exceeds a threshold value; and in response to determining that the ambient noise level satisfies the loudness criterion, presenting a notification to the user indicating that the ambient noise level has exceeded the threshold value.
Regarding independent claim 11, the prior art of record, An, discloses an apparatus for detecting ambient noise, the apparatus comprising:  one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the apparatus to: during a communication session, receive an audio signal representing sound captured by a secondary audio capture system for an endpoint on the communication session, wherein a primary audio capture system for the endpoint captures voice communications from a user of the endpoint for the communication session; determine an ambient noise level for the endpoint from the audio signal; and in response to determining that the ambient noise level satisfies a loudness criterion, present a notification to the user.  
However, An fails to teach the combination of an apparatus for detecting ambient noise, the apparatus comprising:  one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the apparatus to:  during a communication session, receive an audio signal representing sound captured by a secondary audio capture system for an endpoint on the communication session, wherein a primary audio capture system for the endpoint captures voice communications from a user of the endpoint for the communication session; determine an ambient noise level for the endpoint from the audio signal; determine that the ambient noise level satisfies a loudness criterion, wherein the loudness criterion is satisfied when the ambient noise level exceeds a threshold value; and in response to determining that the ambient noise level satisfies the loudness criterion, present a notification to the user indicating that the ambient noise level has exceeded the threshold value.  
Regarding independent claim 20, the prior art of record, An discloses one or more non-transitory computer readable storage media having program instructions stored thereon for detecting ambient noise, the program instructions, when read and executed by a processing system, direct the processing system to:  during a communication session, receive an audio signal representing sound captured by a secondary audio capture system for an endpoint on the communication session, wherein a primary audio capture system for the endpoint captures voice communications from a user of the endpoint for the communication session; determine an ambient noise level for the endpoint from the audio signal; and in response to determining that the ambient noise level satisfies a loudness criterion, present a notification to the user.  
However, An fails to teach the combination of one or more non-transitory computer readable storage media having program instructions stored thereon for detecting ambient noise, the program instructions, when read and executed by a processing system, direct the processing system to:  during a communication session, receive an audio signal representing sound captured by a secondary audio capture system for an endpoint on the communication session, wherein a primary audio capture system for the endpoint captures voice communications from a user of the endpoint for the communication session; determine an ambient noise level for the endpoint from the audio signal; determine that the ambient noise level satisfies a loudness criterion, wherein the loudness criterion is satisfied when the ambient noise level exceeds a threshold value; and in response to determining that the ambient noise level satisfies the loudness criterion, present a notification to the user indicating that the ambient noise level has exceeded the threshold value.  The distinct features, as disclosed in independent claims 1, 11 and 20 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654